UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                         Airman First Class DEREK W. BRYANT
                                 United States Air Force

                                             ACM 38405

                                           11 March 2014

         Sentence adjudged 8 May 2013 by GCM convened at Hill Air Force Base,
         Utah. Military Judge: Christopher M. Schumann (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 24 months,
         and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Jeffrey A. Davis.

         Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                 Before

                              ROAN, HARNEY, and MITCHELL
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court